MEMORANDUM ***
Enrique Tortoledo-Gonzalez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s denial of his application" for cancellation of removal for failure to establish ten years of continuous physical presence in the United States, as required under 8 U.S.C. § 1229b(b)(l)(A). We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.
Tortoledo-Gonzalez contends that his three voluntary departures did not cause breaks in his continuous physical presence because he was not brought before an immigration judge, but rather was returned to the border by border patrol officers, and so the voluntary departures were not effected under threat of deportation or removal under Vasquez-Lopez v. Ashcroft, 343 F.3d 961 (9th Cir.2003) (per curiam). Tortoledo-Gonzalez testified that when detained by the border patrol, he signed documents agreeing to voluntary departure instead of “continuing to be detained but asking that [his] case be heard before an Immigration Judge.” Thus, unlike the petitioner in Tapia v. Gonzales, 430 F.3d 997 (9th Cir.2005), the record does not support Tortoledo-Gonzalez’s contention that he returned to Mexico without the threat of deportation or removal.
PETITION FOR REVIEW DENIED.

 jjjjg disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.